Case 2:20-cv-14469-AMC Document 7 Entered on FLSD Docket 02/11/2021 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                       FORT PIERCE DIVISION

  TYLER BAKER,

                              Plaintiff,

  v.                                                            Case No. 2:20-cv-14469-AMC

  AMERICA’S BEST HEARING, LLC,
  A FLORIDA LIMITED LIABILITY
  COMPANY, PJC COASTAL
  HEARING, LLC, A FLORIDA
  LIMITED LIABILITY COMPANY,

                              Defendants.

                 DEFENDANTS’ CERTIFICATE OF INTERESTED PERSONS
                     AND CORPORATE DISCLOSURE STATEMENT

         Defendants, AMERICA’S BEST HEARING, LLC, and PJC COASTAL HEARING, LLC,

 by and through undersigned counsel and pursuant to this Court’s Order [Doc. 6] and Rule 7.1(a)

 of the Federal Rules of Civil Procedure, hereby disclose the following:

         1.       The name of each person, attorney, association of persons, firms, law firm,
                  partnership, and corporation that has or may have an interest in the outcome of this
                  action – including subsidiaries, conglomerates, affiliates, parent corporations,
                  publicly-traded companies that own 10% or more of a party’s stock, and all other
                  identifiable legal entities related to any party in the case:

                          a) Tyler Baker
                             Named Plaintiff

                          b) America’s Best Hearing, LLC
                             PJC Coastal Hearing, LLC
                             Named Defendants

                          c) Stephen Reinshuttle
                             Owner of Defendants

                          d) Brian Koji, Esq.
                             Barron F. Dickinson, Esq.
                                            ALLEN NORTON & BLUE, P.A.
 SPDN-868764429-2862183                        PROFESSIONAL ASSOCIATION
Case 2:20-cv-14469-AMC Document 7 Entered on FLSD Docket 02/11/2021 Page 2 of 3




                             Allen Norton & Blue, P.A.
                             Counsel of Record for Defendants

                          e) James J. Henson, Esq.
                             Ryan D. Naso, Esq.
                             Morgan & Morgan, P.A.
                             Counsel of Record for Plaintiff

         2.       The name of every other entity whose publicly-traded stock, equity, or debt may be
                  substantially affected by the outcome of the proceedings:

         America’s Best Hearing, LLC, and PJC Coastal Hearing, LLC, are closely-held Florida

 corporations which have no publicly held affiliates. To Defendants’ knowledge, there is no other

 entity whose publicly-traded stock, equity, or debt will be substantially affected by the outcome of

 these proceedings.

 Dated this 11th day of February 2021.                        Respectfully submitted,

                                                              s/ Brian Koji
                                                              BRIAN KOJI
                                                              Florida Bar No. 0116297
                                                              BARRON F. DICKINSON
                                                              Florida Bar No. 0124082
                                                              Counsel for Defendant
                                                              ALLEN NORTON & BLUE, P.A.
                                                              Hyde Park Plaza - Suite 225
                                                              324 South Hyde Park Avenue
                                                              Tampa, Florida 33606-4127
                                                              (813) 251-1210 | (813) 253-2006 – Fax
                                                              E-mail: bkoji@anblaw.com
                                                                      bdickinson@anblaw.com




                                                          2
                                             ALLEN NORTON & BLUE, P.A.
 SPDN-868764429-2862183                        PROFESSIONAL ASSOCIATION
Case 2:20-cv-14469-AMC Document 7 Entered on FLSD Docket 02/11/2021 Page 3 of 3




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 11th day of February 2021, I electronically filed the

 foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

 electronic filing to James J. Henson, Esq., Ryan D. Naso, Esq. of Morgan & Morgan, P.A., 20

 North Orange Avenue, Suite 1600, Orlando, Florida 32801 [jjhenson@forthepeople.com;

 rnaso@forthepeople.com; siageal@forthepeople.com].


                                                       s/ Brian Koji
                                                       ATTORNEY




                                                   3
                                      ALLEN NORTON & BLUE, P.A.
 SPDN-868764429-2862183                 PROFESSIONAL ASSOCIATION
